DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 28, 30, 32, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. (JP 03-219075) in view of Takeda (JP 2002-047563) or Odagi (JP 2003- 328119) AND Kuehnle (U.S. Pat. 4,294,678) or Ranger (U.S. Pat. 4,478,174).
INDEPENDENT CLAIM 22:
Regarding claim 22, Yamabe et al. teach a target replacement apparatus for use in replacement of a Sputtering target, the sputtering target being used to carry out surface treatment by a physical vapor deposition method on a material to be surface-treated that is situated in a reduced pressure space of a chamber, the target replacement apparatus comprising: a target retaining portion retaining the sputtering target; an attachment and detachment mechanism used to detachably attach the target retaining portion to the chamber at a position where the sputtering target faces the material to be surface-treated that is situated in the reduced pressure space; and an isolating mechanism operable to isolate the target retaining portion attached to the chamber from the reduced pressure space in an openable and closable manner. (See Machine Translation; Figs. 2, 4)

    PNG
    media_image1.png
    739
    602
    media_image1.png
    Greyscale




The difference between Yamabe et al. and claim 22 is wherein the target retaining portion can be detached from the chamber is not discussed (Claim 22), the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target is not discussed (Claim 22), the isolating mechanism comprises: an opening at a position between the material to be surface-treated that is conveyed and the attachment and detachment mechanism: and a shutter plate that open and close the opening is not discussed (Claim 22) and the shutter is pulled out or inserted in a direction perpendicular to a conveyance direction of the material to be surface-treated or is rotated about a shaft, where the axial direction of the shaft is the direction perpendicular to the conveyance direction of the material to be surface-treated is not discussed (Claim 22).
Regarding the target retaining portion detachable from the chamber (Claim 22), In one interpretation Takeda teaches the target retaining portion being detachable from the chamber. (See Fig.7) 
    PNG
    media_image2.png
    428
    583
    media_image2.png
    Greyscale


OR 
in another interpretation Odagi teaches the retaining portion attached to the backing plate and is detachable from the chamber. (See Figs. 4, 6)

    PNG
    media_image3.png
    319
    639
    media_image3.png
    Greyscale

Regarding the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target (Claim 22), 
Yamabe et al. teach the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target. (See Fig. 4 — conveyance direction above; Machine Translation)  Furthermore, Kuehnle or Ranger teach the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment.  (See Kuehnle Figs. 1, 2; Ranger Figs. 1, 2)
Regarding the isolating mechanism comprises: an opening at a position between the material to be surface-treated that is conveyed and the attachment and detachment mechanism: and a shutter plate that open and close the opening (Claim 22), Yamabe et al. teach the isolating mechanism comprising : an opening at a position between the material to be surface-treated that is conveyed and the attachment and detachment mechanism: and a shutter plate that open and close the opening.  (See Fig. 2 – when the target is retracted the limitation is met)


    PNG
    media_image4.png
    379
    621
    media_image4.png
    Greyscale

Furthermore, both Kuehnle or Ranger teach that opening can be disposed between the conveyed substrate and the deposition source.  (See Kuehnle Figs. 1, 2; Ranger Figs. 1, 2)
Regarding the shutter is pulled out or inserted in a direction perpendicular to a conveyance direction of the material to be surface-treated or is rotated about a shaft, where the axial direction of the shaft is the direction perpendicular to the conveyance direction of the material to be surface-treated (Claim 22), Yamabe et al. teach a shutter that is pulled out or inserted in a direction parallel to the conveyance direction.  However, Kuehnle or Range teach that the shutter can be pulled out or inserted in a direction perpendicular to a conveyance direction.  (See Kuehnle Figs. 1, 2; Ranger Figs. 1, 2)


    PNG
    media_image5.png
    713
    1033
    media_image5.png
    Greyscale

Therefore one of ordinary skill in the art would modify Yamabe et al. shutter to be installed such that it moves perpendicular to the conveyance direction as taught by Kuehnle or Ranger because it allows for isolating the deposition source from the chamber.
DEPENDENT CLAIM 28:
Regarding claim 28, Yamabe et al. teach wherein the material to be surface-treated is conveyed in a longitudinal direction. (See Fig. 4 — conveyance direction above; Machine Translation)
DEPENDENT CLAIM 30:
Regarding claim 30, Yamabe et al. teach a gate valve 3 and a vent valve 37. (See Machine Translation; Fig. 2)

INDEPENDENT CLAIM 32:
Regarding claim 32, Yamabe et al. teach a surface treatment facility for continuously carrying out surface treatment, by a physical vapor deposition method using a sputtering target, on a material to be surface-treated that is conveyed, the surface treatment facility comprising: a chamber having a reduced pressure space therein, the material to be surface-treated being conveyed through the reduced pressure space; a target retaining portion retaining the sputtering target; an attachment and detachment mechanism used to detachably attach the target retaining portion to the chamber at a position where the sputtering target faces the material to be surface- treated that is conveyed through the reduced pressure space; and an isolating mechanism operable to isolate the target retaining portion attached to the chamber from the reduced pressure space in an openable and closable manner. (See Figs. 2, 4 above; Machine Translation)
The difference between Yamabe et al. and claim 32 is wherein the target retaining portion can be detached from the chamber is not discussed (Claim 32), the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target is not discussed (Claim 32), the isolating mechanism comprises: an opening at a position between the material to be surface-treated that is conveyed and the attachment and detachment mechanism: and a shutter plate that open and close the opening is not discussed (Claim 32) and the shutter is pulled out or inserted in a direction perpendicular to a conveyance direction of the material to be surface-treated or is rotated about a shaft, where the axial direction of the shaft is the direction perpendicular to the conveyance direction of the material to be surface-treated is not discussed (Claim 32).
Regarding the target retaining portion detachable from the chamber (Claim 32), In one interpretation Takeda teaches the target retaining portion being detachable from the chamber. (See Fig.7) 
    PNG
    media_image2.png
    428
    583
    media_image2.png
    Greyscale


OR 
in another interpretation Odagi teaches the retaining portion attached to the backing plate and is detachable from the chamber. (See Figs. 4, 6)

    PNG
    media_image3.png
    319
    639
    media_image3.png
    Greyscale

Regarding the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target (Claim 32), 
Yamabe et al. teach the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target. (See Fig. 4 — conveyance direction above; Machine Translation)  Furthermore, Kuehnle or Ranger teach the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment.  (See Kuehnle Figs. 1, 2; Ranger Figs. 1, 2)
Regarding the isolating mechanism comprises: an opening at a position between the material to be surface-treated that is conveyed and the attachment and detachment mechanism: and a shutter plate that open and close the opening (Claim 32), Yamabe et al. teach the isolating mechanism comprising : an opening at a position between the material to be surface-treated that is conveyed and the attachment and detachment mechanism: and a shutter plate that open and close the opening.  (See Fig. 2 – when the target is retracted the limitation is met)


    PNG
    media_image4.png
    379
    621
    media_image4.png
    Greyscale

Furthermore, both Kuehnle or Ranger teach that opening can be disposed between the conveyed substrate and the deposition source.  (See Kuehnle Figs. 1, 2; Ranger Figs. 1, 2)
Regarding the shutter is pulled out or inserted in a direction perpendicular to a conveyance direction of the material to be surface-treated or is rotated about a shaft, where the axial direction of the shaft is the direction perpendicular to the conveyance direction of the material to be surface-treated (Claim 32), Yamabe et al. teach a shutter that is pulled out or inserted in a direction parallel to the conveyance direction.  However, Kuehnle or Range teach that the shutter can be pulled out or inserted in a direction perpendicular to a conveyance direction.  (See Kuehnle Figs. 1, 2; Ranger Figs. 1, 2)


    PNG
    media_image5.png
    713
    1033
    media_image5.png
    Greyscale

Therefore one of ordinary skill in the art would modify Yamabe et al. shutter to be installed such that it moves perpendicular to the conveyance direction as taught by Kuehnle or Ranger because it allows for isolating the deposition source from the chamber.
DEPENDENT CLAIM 37:
Regarding claim 37, Yamabe et al. teach the material to be surface-treated is conveyed through the reduced pressure space and continuously subjected to surface treatment by use of the sputtering target. (See Fig. 4 — conveyance direction above; Machine Translation) 
DEPENDENT CLAIM 39:
Regarding claim 39, Yamabe et al. teach wherein the material to be surface-treated is conveyed in a longitudinal direction. (See Fig. 4 — conveyance direction above; Machine Translation)
The motivation for utilizing the features of Takeda is that it allows for replacing the target. (See Abstract)
The motivation for utilizing the features of Odagi is that it allows for replacing the target. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamabe et al. by utilizing the features of Takeda or Odagi because it allows for replacing the target and for utilizing the features of Kuehnle or Ranger because it allows for isolating the deposition source from the chamber
Claims 24, 25, 26, 33, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. in view of Takeda or Odagi AND Kuehnle or Ranger as applied to claims 22, 28, 30, 32, 37, 39 and further in view of Beele et al. (U.S. PGPUB. 2007/0251814 A1).
DEPENDENT CLAIMS 24, 33:
The difference not yet discussed is wherein the attachment and detachment mechanism is a mechanism used to arrange a plurality of the target retaining portions, each of which is identical to the target retaining portions, in parallel along a conveyance direction of the material to be surface-treated and attach separately the plurality of the target retaining portions to the chamber in a detachable manner, and the isolating mechanism is a mechanism operable to isolate separately the plurality of the target retaining portions arranged in parallel along the conveyance direction from the reduced pressure space in an openable and closable manner.
Regarding claims 24, 33, Beele et al. teach a backing plate with a plurality of targets and plurality of retaining elements. The retaining portions are rectangular. Replacing the backing plate of Yamabe et al. with the backing plate of Beele et al. would result in a plurality of targets arranged with a plurality of target retaining portions parallel along a conveyance direction of the material to be surface-treated and attach separately the plurality of the target retaining portions to the chamber in a detachable manner. The isolating mechanism of Yamabe et al. would be operable to isolate the plurality of targets.
DEPENDENDENT CLAIM 25:
The difference not yet discussed is wherein the target retaining portion retains a plurality of the sputtering targets, each of which is identical to the target retaining portions, such that the plurality of the sputtering targets are aligned in a direction perpendicular to the conveyance direction of the material to be surface-treated.
Regarding claim 25, combining the teachings from Belle et al. Fig. 7 with Yamabe et al. would result in this claim limitations. The retaining portions are rectangular.
DEPENDENT CLAIM 26:
The difference not yet discussed is wherein a plurality of the sputtering targets are arranged in a linear manner along the conveyance direction of the material to be surface-treated.
Regarding claim 26, combining the teachings from Belle et al. Fig. 7 with Yamabe et al. would result in this claim limitations.
DEPENDENT CLAIM 34:
The difference not yet discussed is wherein the target retaining portion retains a plurality of the sputtering targets, each of which is identical to the target retaining portions, such that the plurality of the sputtering targets are aligned in a direction perpendicular to the conveyance direction of the material to be surface-treated.
Regarding claim 34, combining the teachings from Belle et al. Fig. 7 with Yamabe et al. would result in this claim limitations. The retaining portions are rectangular.

DEPENDENT CLAIM 35:
The difference not yet discussed is wherein a plurality of the sputtering targets are arranged in a linear manner along the conveyance direction of the material to be surface-treated.
Regarding claim 35, combining the teachings from Belle et al. Fig. 7 with Yamabe et al. would result in this claim limitations.
The motivation for utilizing the features of Belle et al. is that it allows for exchanging targets easily. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yamabe et al. by utilizing the features of Belle et al. because it allows for exchanging targets easily.
Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. in view of Takeda or Odagi AND Kuehnle or Ranger further in view of Beele et al. as applied to claims 22, 24-26, 28, 30, 32-35, 37, 39 above, and further in view of Tepman (U.S. PGPUB. 2006/0006064 A1).
The difference not yet discussed is wherein a plurality of the sputtering targets are arranged in a staggered manner along the conveyance direction of the material to be surface- treated.
Tepman teaches staggering a plurality of staggered targets. (Figs. 6, 7) Placed in the apparatus of Yamabe et al. would result in the target being placed along a conveyance direction.
The motivation for utilizing the features of Tepman is that it allows for preventing sputtering of the back plate. (Paragraphs 0012, 0013)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Tepman because it allows for preventing sputtering of the back plate.
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. in view of Takeda or Odagi AND Kuehnle or Ranger as applied to claims 22, 28, 30, 32, 37, 39 above, and further in view of Hollars et al. (U.S. Pat. 6,231,732).
The difference not yet discussed is wherein the target replacement apparatus is disposed on each side of the material to be surface-treated that is conveyed.
Regarding claims 29, 38, Hollars teaches utilizing sputtering targets on both sides of the substrate. (See Fig. 1B). 
One of ordinary skill in the art would utilize a target changing apparatus as taught by Yamabe et al. for the two targets, which are on both sides of the substrate being conveyed in Hollars because it allows for coating both sides of the substrate and keeping the vacuum vessel clean while replacing the targets.
Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. in view of Takeda or Odagi AND Kuehnle or Ranger as applied to claims 22, 23, 28, 30, 32, 37, 39 above, and further in view of Ushigami et al. (U.S. PGPUB. 2010/0279142 A1).
The difference not yet discussed is wherein the material to be surface-treated is a grain oriented electrical steel sheet having no forsterite coating.
Regarding claims 31, 40, Ushigami et al. teach a material to be surface-treated is a grain oriented electrical steel sheet having no forsterite coating. (Paragraph 0022)
The motivation for utilizing the features of Ushigami et al. is that it allows for producing magnetic films on an electrical steel sheet. (Paragraph 0022)
Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was made to have utilized the features of Ushigami et al. because it allows for producing magnetic films on an electrical steel sheet.
Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.
In response to the argument that Takeda does not teach detaching the cathode from the arm, it is argued that Takeda teaches replacing the target in Paragraphs 0015, 0016.  The pin 122 can be utilizing to remove the cathode.  Furthermore MPEPE 2144.04 suggest that parts can be made separable.  See MPEP 2144.04 - 
V.    MAKING PORTABLE, INTEGRAL,SEPARABLE, ADJUSTABLE, OR CONTINUOUS

C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
In response to the argument that the prior art does not teach the shutter being pulled out or inserted in a direction perpendicular to a conveyance direction of the material to be surface-treated or is rotated about a shaft, where the axial direction of the shaft is the direction perpendicular to the conveyance direction of the material to be surface-treated, it is argued that the newly cited references to Kuehnle or Ranger cited above teaches the shutter being pulled out or inserted in a direction perpendicular to a conveyance direction of the material to be surface-treated or is rotated about a shaft, where the axial direction of the shaft is the direction perpendicular to the conveyance direction of the material to be surface-treated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 28, 2022